DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
Cheng et al. (US 2009/0264066) teaches in Figure 2, Section 0024 a repeater disposed on a window of a building.  Kum et al. (US 2020/0144692) teaches in Figure 1, Sections 0047 - 0052 a repeater disposed on a window of a building (particularly Section 0052) that can be used in a 5G or mmWave system (See Sections 0005, 0124).  Rofougaran (US 2009/0088071) teaches a repeater with phased array transmission antennas and phase array receiving antennas (Figure 3A, Section 0033).  Fang (US 2020/0136718) teaches a repeater with phased arrays (Section 0038) that operates in a 5G system (Section 0017).  Rofougaran (US 8,489,019) teaches a repeater that uses phased array antennas (Col. 2 lines 41 – 47).  Mohamadi (US 2006/0040615) also teaches a repeater with antenna arrays (Figure 4, Section 0026).  The prior art of record however fails to teach or render obvious the following features:
wherein the impedance matching component is configured to change a filtering response of the glass structure based on the dielectric property of the impedance matching component
change, by the repeater device, a filtering response of the glass structure based on a dielectric property of an impedance matching component of the integrated repeater system

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Section 0037 of Candelore et al. (US 2017/0257460) teaches an electronic device comprising a zero-capacitor random access memory (Z-RAM) and Section 0029 of Browning et al. (US 2017/0185133) teaches an electronic device whose processor is a CISC (Complex Instruction Set Computing) processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645 
Raymond S. Dean
February 11, 2022